UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DAQUON KADEEM FOLKS,

                                 Plaintiff,
                                                                  1:19-CV-10220 (CM)
                     -against-
                                                                ORDER OF DISMISSAL
 DEPUTY MARÍA, et al.,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       By order dated December 2, 2019, the Court directed Plaintiff, within thirty days, to

submit a completed prisoner authorization or pay the $400.00 in fees required to file a civil

action in this Court. That order specified that failure to comply would result in dismissal of this

action. Plaintiff has not filed a prisoner authorization or paid the fees. Accordingly, this action is

dismissed without prejudice. See 28 U.S.C. §§ 1914, 1915.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an

appellant demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    January 22, 2020
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge
